Citation Nr: 0910506	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-29 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for unequal leg 
lengths.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left hip 
disability. 

3. Entitlement to service connection for a left foot 
disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1946 to August 1947 and from March to November 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  At the hearing, the Veteran 
submitted additional evidence and waived the right to have 
the evidence initially considered by the RO.  

Pursuant to 38 C.F.R. § 20.900(c), this appeal was been 
advanced on the Board's docket because of the Veteran's age. 

Other Preliminary Matters 

On a sympathetic reading of the Veteran's pleadings, it 
appears that the Veteran is raising the proposition of error 
in the rating decision of March 1949 that does not vitiate 
the finality of the prior rating decision by the RO, but is 
properly challenged on grounds of clear and unmistakable 
error under 38 C.F.R. § 3.105(a) and as the appeal is not 
premised on clear and unmistakable error, the matter is 
referred to the RO for appropriate action.  Andrews v. 
Nicholson, 421 F.3d 1278, 1282-83 (Fed. Cir. 2005) (A 
sympathetic reading of pleadings applies to a claim of clear 
and unmistakable error). 





FINDINGS OF FACT

1. In a rating decision in March 1949, the RO denied the 
Veteran's claim of service connection for unequal leg 
lengths; after the Veteran was notified of the adverse 
determination and of the right to appeal, he did not appeal 
the rating decision. 

2. The additional evidence, pertaining to the application to 
reopen the claim of service connection for unequal leg 
lengths, since the rating decision in March 1949, is either 
redundant or cumulative or does not raise a reasonable 
possibility of substantiating the claim.  

3. In a rating decision in February 1992, the RO denied the 
Veteran's application to reopen the claim of service 
connection for a left hip disability; after the Veteran was 
notified of the adverse determination and of right to appeal, 
he did not appeal the rating decision.  

4. The additional evidence, pertaining to the application to 
reopen the claim of service connection for a left hip 
disability, order since the rating decision in February 1992, 
is either redundant or cumulative or does not raise a 
reasonable possibility of substantiating the claim.  

5. A left foot disability, degenerative joint disease or 
arthritis, was not affirmatively shown to have been present 
during service, degenerative joint disease or arthritis of 
the left foot was not manifested to a compensable degree 
within one year from the date of separation from service; a 
left foot disability, degenerative joint disease or 
arthritis, first diagnosed after service beyond the one-year 
presumptive period for degenerative joint disease or 
arthritis as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  




CONCLUSIONS OF LAW

1. The rating decision in March 1949 by the RO, denying 
service connection for unequal leg lengths, became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.104(a) (2008).  

2. The additional evidence presented since the rating 
decision in March 1949 is not new and material, and the claim 
of service connection for unequal leg lengths is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  

3. The rating decision in February 1992 by the RO, denying 
the application to reopen the claim of service connection for 
a left hip disability, became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.104(a) (2008).  

4. The additional evidence presented since the rating 
decision in February 1992 is not new and material, and the 
claim of service connection for a left hip disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  

5. A left foot disability, degenerative joint disease or 
arthritis, was not incurred in or aggravated by service, and 
service connection for a left foot disability, degenerative 
joint disease or arthritis, as a chronic disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309. 


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2007.  On the claims to reopen, the Veteran was 
notified that new and material was needed to reopen the 
claims, that is, evidence not previously considered, which 
was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claims were 
previously denied, that is, the claimed disabilities were not 
incurred in or aggravated by service.  



The VCAA notice included the type of evidence needed to 
substantiate the underlying claims of service connection and 
the claim of service for a left foot disability, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The Veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency such as 
private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provisions for the effective date of a 
claim and for the degree of disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  In March 2007, the RO provided the Veteran 
copies of his service treatment records.  Also in March 2007, 
the RO requested from the Veteran the approximate dates of 
his in-service hospitalizations for treatment of an injury.  
In response, in March 2007, the Veteran stated that the 
injury occurred in the late summer of 1946.  



The RO made an attempt to locate additional service treatment 
records based on the information provided by the Veteran, but 
in June 2008 the RO determined that the records were not 
available and that further attempts to locate the records 
would be futile because the Federal custodian of the records 
reported that the records could not be located. 

In a new and material evidence claim, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented, which is not the case 
here.  38 C.F.R. § 3.159(c)(4)(iii).  

On the claim of service connection for a left foot 
disability, in the absence of post-service treatment or other 
possible association with service, a VA medical examination 
or medical opinion is not warranted under the duty to assist.  
38 C.F.R. § 3.159.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

In a rating decision in March 1949, the RO denied the 
Veteran's claims of service connection for unequal leg 
lengths and left hip dysplasia because they were 
constitutional or developmental abnormalities and there was 
no evidence that the disabilities were permanently aggravated 
by service.  

After the RO notified the Veteran of the adverse 
determination and of his right to appeal, he did not appeal 
and by operation of law the determination became final on the 
evidence of record.   38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  

In a rating decision in February 1992, the RO denied the 
Veteran's application to reopen the claim for service 
connection for a left hip disability because the Veteran had 
not submitted medical evidence to support his claim.  

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal and by operation of law the determination 
became final on the evidence of record.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.104.  

Evidence Previously Considered

The evidence on file at the time of the rating decision in 
March 1949 included service treatment records and VA records.  

The service treatment records for the first period of service 
shown that on entrance examination no lower extremity or left 
hip abnormality was noted.  In July 1946, the Veteran was 
hospitalized for one day and returned to duty after he was 
seen in an orthopedic consultation for a left hip sprain and 
strain.  He was also hospitalized for one day in October 
1946, but no reason for the hospitalization is shown.  On 
separation examination, no lower extremity or left hip 
abnormality was noted by complaint, finding, or history. 

The service treatment records for the second of service shown 
that on entrance examination no lower extremity or left hip 
abnormality was noted.   In October 1948, the Veteran was 
hospitalized for evaluation of a recurrent left hip 
dislocation. The Veteran stated that in February1944 he 
dislocated his left hip when he fell into a hole and his left 
hip was pushed out of place.  

The Veteran stated that he was seen by a local physician who 
reduced the dislocation and he was kept off his feet for nine 
weeks, but his hip has been abnormally mobile since then.  



The pertinent findings were normal leg lengths.  It was noted 
that on an orthopedic consultation, X-rays revealed disease 
of the femoral head and that since his reenlistment the pain 
in his left hip had been growing worse.  The diagnosis was 
recurrent, dislocation of the left hip, resulting in aseptic 
necrosis of the femur.  

In November 1948, a Medical Board found that the recurrent, 
dislocation of the left hip, resulting in aseptic necrosis, 
had onset in 1944 prior to service, but had been aggravated 
during service.  The Veteran was subsequently discharged from 
service because of the disability. 

After service, in February 1949 on VA examination, the 
Veteran stated that in 1946 he jumped off a truck and injured 
his hip after which he had a steady ache in the hip and that 
on re-enlistment he had essentially the same problem.  On 
physical examination, the Veteran walked with a limp.  On 
standing, he listed to the right and the right pelvis was 
down 1/2 inch.  X-rays revealed that the heads of both femurs 
were somewhat deformed and the deformity suggested old 
epiphyseolysis, and the hip joints themselves were 
essentially normal in appearance.  The diagnoses were unequal 
leg length, bilateral dysplasia of the hip, developmental 
scoliosis, and developmental neurological abnormalities.    

In conjunction with the VA examination, in a medical history 
statement, dated in February 1949, and signed by the Veteran, 
the Veteran stated that he injured his left hip in 1946 while 
in Germany when he jumped from a truck and dislocated his 
hip, that he was hospitalized for about a week and was 
restricted to his quarters for two to three weeks and then 
returned to duty.  He stated that he went back to the 
hospital several times, but nothing was done for his hip.  He 
indicated that in 1948 he hospitalized again for treatment of 
a hip injury.  

In a statement in January 1992, the Veteran stated that his 
left leg and hip had steadily gotten worse from injuries 
sustained overseas and that during his second period of 
service he had been told that nothing could be done and he 
would be discharged from service.  He stated that after 
service he was treated by two private physicians, who were 
now deceased, and that he tried to obtain their records, but 
the records were not available. 

New and Material Evidence

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The current application to reopen the claims of service 
connection for unequal leg lengths and for a left hip 
disability was as received at the RO in December 2006. 

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

A decision that denies service connection for a disability 
is final and raising a new theory of entitlement for the 
same disability does not create a new claim.  See Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005) (a different 
theory of entitlement, not previously adjudicated, for the 
same disability does not vitiate finality of a Board 
decision). 

If new and material evidence is not submitted to reopen a 
previously denied claim, the Board is without jurisdiction 
to adjudicate the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001). 

Additional Evidence

The additional evidence, presented since the rating decisions 
in March 1949 and in February 1992 consists of the following 
exhibits:

Exhibit (1) consists of copies of service treatment records.  
This evidence is redundant, that is, repetitive of evidence 
previously considered, and redundant evidence does not meet 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.

Exhibit (2) consists of the Veteran's statements, dated or 
received in September 1994 (After he injured his leg in 
Germany he spent months in two hospitals and that when he had 
entered military service he had been as strong as an ox, but 
was not much more than a cripple when he left); in November 
1994 (He was in perfect condition when he first entered the 
service and when he came out of service his pelvis was out of 
align and his left leg was 3/4 of inch shorter than the right 
leg); in December 2006 (While in Germany he suffered leg and 
hip injuries when he was thrown from a truck and he spent 
several days in a hospital); in March 2007 (The accident in 
Germany dislocated his left hip and shortened his left leg 
because his pelvis shifted); in July 2008 (He was treated in 
a hospital in Germany during war games); and in September 
2008 (The Veteran denied the pre-service injury). 

Exhibit (3) consists of the Veteran's testimony in February 
2009.  The Veteran testified that he did not have a pre-
service disability of the legs or hip and that during service 
he had performed rigorous physical training without 
difficulty, but in Germany on maneuvers during a war game, 
the truck in which he was a passenger ran over an unexploded 
artillery shell, ejecting him from the truck and rendering 
him unconscious and he was taken to a military hospital where 
he stayed for five days and he was then sent back to his 
quarters on light duty.  He stated that during his second 
enlistment his left hip became very symptomatic, resulting in 
service discharge on the grounds that it pre-existed military 
service.  He also stated that after service he was treated by 
local physicians, who are now deceased. 

As for exhibits (2) and (3), to the extent the Veteran 
describes the circumstances about the in-service left hip 
injury, including the treatment and hospitalizations, the 
evidence is cumulative, that is, supporting evidence of 
evidence previously, namely, entries in the service treatment 
records and on the post-service reports of VA examination and 
of medical history in February 1949, and cumulative evidence 
does not meet the standard of new and material evidence under 
38 C.F.R. § 3.156.  

To the extent the Veteran relates the onset of unequal leg 
lengths and the left hip disability to injuries during 
service, and denies a pre-existing condition, neither unequal 
leg lengths nor hip dysplasia is a condition under case law 
that has been found to be capable of lay observation.  
Therefore the determination as to the presence of either is 
medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent).  

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to competent medical 
evidence is required to reopen the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  For this 
reason, the Board rejects the veteran's testimony as 
competent medical evidence to reopen the claims.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration). 



As the statements and testimony, including the denial of a 
pre-existing hip condition, are not competent evidence, the 
evidence does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.

Exhibit (4) consists of a statement of private chiropractor, 
who stated that the Veteran had been a patient of his father 
and had received chiropractic lumbar manipulations for low 
back pain from the 1960s to the 1980s.  As this evidence does 
not pertain to either the onset of unequal leg lengths due to 
an in-service injury or aggravation of a pre-existing left 
hip disability, the evidence does not raise a reasonable 
possibility of substantiating the claim and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156.

Exhibit (5) consists of a statement of a private physician.  
According to history provided by the Veteran, the physician 
stated that the Veteran injured his pelvis and legs in 1946 
when he was thrown from a truck.  The physician did not refer 
specifically to unequal leg lengths or to a left hip 
disability.  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As the statement is not competent evidence, the 
evidence does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.  

Exhibit (6) consists of copies of photographs of a tent city, 
purportedly in Germany and copies of photographs of an 
obstacle course.  As this evidence does not pertain to either 
the onset of unequal leg lengths due to an in-service injury 
or aggravation of a pre-existing left hip disability, the 
evidence does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156. 

As the additional evidence is not new and material, the 
claims of service connection are not reopened, and the 
benefit-of-the-doubt standard of proof does not apply. Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993). 

Left Foot 

Factual Background 

The service treatment records for the first and second 
periods of service, including the reports of entrance 
examinations and a separation examination, a Medical Board 
report, contain no complaint, finding, history, treatment, or 
diagnosis of a left foot abnormality. 

After service, in February 1949 on VA examination and on a 
report of medical history, there was no complaint, finding, 
history, treatment, or diagnosis of a left foot injury during 
service. 

In a statement in December 2006, the Veteran stated that as a 
result of the injury, when he was thrown for a truck during 
service, he has had ongoing left foot pain.  In a statement 
in March 2007, the Veteran stated that during his second 
period of service, a physician told him that they were going 
to fix his left foot and when he woke up he saw a small 
bandage on his foot and he was told that a nerve was cut to 
relieve the pain. 

Private medical records show that in February 2007 X-rays of 
the left foot revealed degenerative joint disease.  

In February 2007, a private physician stated that according 
to history provided by the Veteran, the Veteran complained of 
a foot problem associated with the injury, when he was thrown 
off a truck during service. 

In February 2009, the Veteran reiterated the statement of 
March 2007 that during his second period of service, a 
physician told him that they were going to fix his left foot 
and when he woke up he saw a small bandage on his foot and he 
was told that a nerve was cut to relieve the pain.  



Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more develops a 
chronic disease, such as arthritis, which includes 
degenerative joint disease, to a degree of 10 percent or more 
within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 
3.307, 3.309. 



Analysis 

On the basis of the service treatment records, a left foot 
disability was not affirmatively shown during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Although the service treatment records do not document an 
abnormality of the left foot, the Veteran is competent to 
describe ongoing left foot pain after he was thrown off a 
truck during service.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic left foot disability, as there was no complaint, 
finding, history, treatment, or diagnosis of a left foot 
abnormality, and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, degenerative joint disease of the left foot by 
X-ray was first documented in 2007.  The absence of 
documented left foot complaints from 1948 to 2007, a period 
of 58 years, interrupts continuity and weighs against 
continuity.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  As for left foot 
degenerative joint disease or arthritis, degenerative joint 
disease or arthritis was first in diagnosed in 2007, 58 years 
after service, which is well beyond the one-year presumptive 
period following separation from service in 1948 for 
degenerative joint disease or arthritis as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307 and 
3.309.



To the extent that the Veteran's testimony relates his 
current left foot disability to an ongoing problem since 
service, implying continuity, while the Veteran is competent 
to describe symptoms or features of an injury, competency 
must be distinguished from the weight and credibility of the 
testimony, which is a factual determination going to the 
probative value of the evidence, which is determined by the 
Board.  Layno v. Brown, 6 Vet. App. 465, 4370 (1994). 

The absence of any in-service left foot complaint or abnormal 
finding, including a Medical Board evaluation, and no 
documentation of symptoms for over 50 years weighs against 
the Veteran's testimony, implying continuity.  Here, the 
evidence of continuity under 38 C.F.R. § 3.303(b) fails not 
just because of the lack of medical documentation, rather the 
assertions of continuity are not credible in light of all the 
evidence and therefore the testimony is less probative than 
the negative evidence on the question of continuity.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

As for service connection based on the evidence of left foot 
degenerative joint first diagnosed after service under 
38 C.F.R. § 3.303(d), although the Veteran is competent to 
describe symptoms and features of an injury, neither a 
neurological abnormality nor degenerative joint disease is a 
condition under case law that has been found to be capable of 
lay observation.  Therefore the determination as to the 
presence of a neurological abnormality or degenerative joint 
disease of the left foot is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).



Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, for this reason, the Board rejects 
the Veteran's statements and testimony as competent evidence 
to substantiate that the current left foot degenerative joint 
disease is related to an injury of service origin. Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And there is 
no competent medical evidence of any current left foot 
neurological abnormality. 

As for the statement of the private physician that according 
to history provided by the Veteran, the Veteran complained of 
a foot problem associated with the injury, when he was thrown 
off a truck during service, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  For this reason, the Board 
rejects the statement as competent medical evidence to 
support the claim.   

As for competent medical evidence, there is no competent 
medical evidence linking the current left foot degenerative 
joint disease to an injury, or disease, or event during 
service.  And in the absence of post-service treatment or 
other possible association with service, a VA medical 
examination or medical opinion is not warranted under the 
duty to assist.  38 C.F.R. § 3.159. 




As the Board may consider only independent, competent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and in the absence of any favorable, 
competent medical evidence, the preponderance of the evidence 
is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



ORDER

As new and material evidence has not been presented, the 
claim of service connection for unequal leg lengths is not 
reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for a left hip disability is not 
reopened, and the appeal is denied.

Service connection for a left foot disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


